COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Zurich American Insurance Company, in its capacity of Policy No.
                           GLO 9264204-03, and Ironshore Specialty Insurance Co. v. Certain
                           Underwriters Subscribing to OEE Policy NRG 475535-9-02, Certain
                           Underwriters Subscribing to Energy Package Policy
                           B1263EG0062313 and Certain Underwriters Subscribing to Energy
                           Package Policy B1263EG0062314

Appellate case number:     01-19-00184-CV

Trial court case number: 2016-02663

Trial court:               234th District Court of Harris County

       On January 9, 2020, the Court notified the parties that the above cause had been set for
submission on Tuesday, February 25, 2020, at 10:30 AM and that each side would be allowed 15
minutes to argue. On January 24, 2020, appellants, Ironshore Specialty Insurance Company
(“Ironshore”) and Zurich American Insurance Company, in its capacity as issuer of Policy No.
GLO 9264204-03 (“Zurich”) filed a joint motion, requesting that they each be allotted 15
minutes for oral argument. Appellees, Certain Underwriters Subscribing to OEE Policy NRG
475535-9-02, Certain Underwriters Subscribing to Energy Package Policy B1263EG0062313,
and Certain Underwriters Subscribing to Energy Package Policy B1263EG0062314 (“the
Underwriters”) “take no position” on appellants’ joint motion.
         The Court orders that (1) Ironshore is allotted 10 minutes to argue and may reserve part
of its time for rebuttal, (2) Zurich is allotted 10 minutes to argue and may reserve part of its time
for rebuttal, and (3) the Underwriters are allotted 20 minutes to argue.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman______
                    Acting individually  Acting for the Court


Date: ___February 3, 2020___